Case: 1:20-cv-03224 Document #: 14 Filed: 05/29/20 Page 1 of 5 PageID #:106
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                                                                        May 29, 2020
                                                                     David J. Bradley, Clerk
Case: 1:20-cv-03224 Document #: 14 Filed: 05/29/20 Page 2 of 5 PageID #:107
Case: 1:20-cv-03224 Document #: 14 Filed: 05/29/20 Page 3 of 5 PageID #:108
Case: 1:20-cv-03224 Document #: 14 Filed: 05/29/20 Page 4 of 5 PageID #:109
Case: 1:20-cv-03224 Document #: 14 Filed: 05/29/20 Page 5 of 5 PageID #:110
